UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4152
DARYL LAUNE DAVIS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                             (CR-00-65)

                   Submitted: February 26, 2002

                      Decided: March 19, 2002

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James T. McBratney, Jr., MCBRATNEY LAW FIRM, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea, Assis-
tant United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAVIS
                               OPINION

PER CURIAM:

   Daryl Laune Davis appeals his conviction and the sentence
imposed by the district court following his guilty plea to conspiracy
to possess with intent to distribute cocaine base in violation of 21
U.S.C.A. §§ 841(a)(1), 846 (West 1999). Counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel
states there are no meritorious issues for appeal, but raises three issues
on Davis’ behalf. Davis has not filed a pro se supplemental brief,
although he was informed of his right to do so. Finding no reversible
error, we affirm.

   Davis first contends his Fed. R. Crim. P. 11 hearing was inade-
quate. This court generally reviews the adequacy of a guilty plea de
novo, but in the Rule 11 context, violations are evaluated for harmless
error. United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999)
(citing United States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)). A
careful review of the record shows no error, harmless or otherwise.

   Davis next contends the district court erred in determining the
amount of crack cocaine for which he could be held accountable. The
district court’s determination of the drug amount attributable to the
defendant for guideline sentencing purposes is reviewed for clear
error. United States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). A
review of the record shows the quantity of crack for which Davis was
held responsible was reasonably foreseeable by him. See U.S. Sen-
tencing Guidelines Manual § 1B1.3(a)(1)(B) (1998). Thus, the district
court did not err.

   Finally, Davis contends the district court improperly denied his
motion to withdraw his guilty plea. We review for abuse of discretion.
United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996). In deter-
mining whether the trial court abused its discretion in denying a
motion to withdraw a guilty plea, we consider the six factors articu-
lated in United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).
In this case, the district court considered each of the Moore factors
and found they did not support Davis’ motion. We find no abuse of
discretion.
                        UNITED STATES v. DAVIS                        3
   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Davis’ conviction and sentence. Moreover,
we deny Davis’ pro se motion for a copy of his transcripts at Govern-
ment expense because Davis is represented by counsel and may
obtain the materials he seeks from his attorney. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests a petition be filed, but counsel believes such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED